                Case 21-10457-LSS             Doc 182        Filed 04/19/21         Page 1 of 19




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                               Chapter 11
In re:
                                                               Case No. 21-10457 (LSS)
MOBITV, INC., et al.,
                                                               Jointly Administered
                                   Debtors.1


           DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) SETTING
       BAR DATES FOR FILING PROOFS OF CLAIM, INCLUDING REQUESTS
    FOR PAYMENT UNDER SECTION 503(b)(9), (II) SETTING A BAR DATE FOR
         THE FILING OF PROOFS OF CLAIM BY GOVERNMENTAL UNITS,
 (III) SETTING A BAR DATE FOR THE FILING OF REQUESTS FOR ALLOWANCE
     OF ADMINISTRATIVE EXPENSE CLAIMS, (IV) ESTABLISHING AMENDED
SCHEDULES BAR DATE AND REJECTION DAMAGES BAR DATE, (V) APPROVING
THE FORM OF AND MANNER FOR FILING PROOFS OF CLAIM, (VI) APPROVING
         NOTICE OF BAR DATES, AND (VII) GRANTING RELATED RELIEF

         MobiTV, Inc., and its affiliated debtor, MobiTV Service Corporation (together, the

“Debtors”), respectfully state the following in support of this motion:

                                               Relief Requested

         1.      The Debtors seek entry of an order (the “Bar Date Order”), substantially in the form

attached hereto as Exhibit A: (a) establishing June 15, 2021 at 5:00 p.m., prevailing Eastern

Time, as the last date and time for each person or entity2 (including, without limitation, individuals,

partnerships, corporations, joint ventures, estates, and trusts) to file proofs of claim based on



1   The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
    as follows: MobiTV, Inc. (2422) and MobiTV Service Corporation (8357). The Debtors’ mailing address is 1900
    Powell Street, 9th Floor, Emeryville, CA 94608.
2   Except as otherwise defined herein, all terms specifically defined in the Bankruptcy Code have those meanings
    ascribed to them by the Bankruptcy Code. In particular, as used herein: (a) the term “claim” has the meaning
    given to it in section 101(5) of the Bankruptcy Code; (b) the term “entity” has the meaning given to it in
    section 101(15) of the Bankruptcy Code; (c) the term “governmental unit” has the meaning given to it in section
    101(27) of the Bankruptcy Code; and (d) the term “person” has the meaning given to it in section 101(41) of
    the Bankruptcy Code.



DOCS_LA:337315.2 57391/003
                Case 21-10457-LSS       Doc 182      Filed 04/19/21     Page 2 of 19




prepetition claims, including requests for payment under section 503(b)(9) of the Bankruptcy Code

(collectively, “Proofs of Claim”) against the Debtors (the “Claims Bar Date”); (b) solely as to

governmental units (as defined in section 101(27) of the Bankruptcy Code), establishing August

30, 2021, at 5:00 p.m., prevailing Eastern Time, as the last date and time for each such

governmental unit to file Proofs of Claim against any Debtor (the “Governmental Bar Date”); (c)

establishing a bar date for the filing of requests for payment of certain administrative claims

(excluding claims for fees and expenses of professionals retained in these proceedings and claims

asserting priority pursuant to section 503(b)(9) of the Bankruptcy Code) (the “Administrative

Claims Bar Date,” and, together with the Claims Bar Date and Governmental Bar Date, the “Bar

Dates” or “Bar Date,” as applicable); (d) establishing the Amended Schedules Bar Date and

Rejection Damages Bar Date (as each term is defined herein); (e) approving the proposed Proof

of Claim Form (as defined herein); (f) approving the proposed Bar Date Notice (as defined herein);

(g) approving the proposed form of Publication Notice (as defined herein); and (h) granting related

relief.

                                     Jurisdiction and Venue

          2.     The United States Bankruptcy Court for the District of Delaware (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware, dated

February 29, 2012. The Debtors confirm their consent, pursuant to Rule 7008 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 9013-1(f) of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), to the entry of a final order by the Court in connection with this

motion to the extent that it is later determined that the Court, absent consent of the parties, cannot



                                               2
DOCS_LA:337315.2 57391/003
                Case 21-10457-LSS        Doc 182     Filed 04/19/21     Page 3 of 19




enter final orders or judgments in connection herewith consistent with Article III of the United

States Constitution.

        3.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        4.       The bases for the relief requested herein are sections 105(a), 501, 502, and 1111(a)

of the Bankruptcy Code, Bankruptcy Rules 2002(a)(7), (f), (l), 3003(c), and 5005(a), and Local

Rules 1009-2, 2002-1, and 3002-1(a).

                                             Background

        5.         On March 1, 2021, the Debtors commenced these chapter 11 cases (the

“Chapter 11 Cases”) by filing voluntary petitions for relief under chapter 11 of the Bankruptcy

Code. The Debtors continue to manage and operate their businesses as debtors in possession under

sections 1107(a) and 1108 of the Bankruptcy Code. No trustee or examiner has been appointed in

these Chapter 11 Cases.

        6.         On March 15, 2021, the Office of the United States Trustee appointed ATEME,

Inc., BEAR Cloud Technologies Inc., and Loma Alta Holdings, Inc. as the members of the official

committee of unsecured creditors (the “Committee”).

        7.         Information regarding the Debtors’ businesses and capital structure, as well as a

description of the events precipitating the filing of these Chapter 11 Cases, is set forth in

Declaration of Terri Stevens in Support of First Day Motions [Docket No. 4].

        8.         On March 29, 2021, the Debtors filed their statements of financial affairs and

schedules of assets and liabilities with the Court (the “Schedules”). The statutory meeting of

creditors under 11 U.S.C. § 341 was held on April 5, 2021.




                                               3
DOCS_LA:337315.2 57391/003
                Case 21-10457-LSS        Doc 182      Filed 04/19/21    Page 4 of 19




                                           The Bar Dates

I.      Summary.

        9.       Bankruptcy Rule 3003(c)(3) provides that the Court shall fix the time within which

Proofs of Claim must be filed in a chapter 11 case pursuant to section 501 of the Bankruptcy Code.

Moreover, Bankruptcy Rule 3003(c)(2) provides that any creditor who has a claim against the

Debtor that arose prior to the Petition Date, and whose claim is not scheduled in the Debtor’s

schedules of assets and liabilities, schedules of executory contracts and unexpired leases, and

statements of financial affairs (collectively, the “Schedules”) or whose claim is listed on the

Schedules as disputed, contingent, or unliquidated, must file a Proof of Claim. Section 502(b)(9)

of the Bankruptcy Code further provides that governmental units shall have a minimum of 180

days after the entry of the order for relief to file Proofs of Claim.

        10.      The Debtors propose to allow creditors (including those with certain Administrative

Claims) other than governmental units until June 15, 2021, at 5:00 p.m., prevailing Eastern Time,

and governmental units until August 30, 2021, at 5:00 p.m., prevailing Eastern Time, to file Proofs

of Claim. The Debtors have previously filed their Schedules on March 29, 2021. The Debtor

respectfully submits that the proposed timeline will give all parties in interest adequate notice of

the Bar Dates and an opportunity to respond.

II.     The Claims Bar Date.

        11.      The Debtors request that the Court establish June 15, 2021, at 5:00 p.m.,

prevailing Eastern Time, as the Claims Bar Date. The Claims Bar Date would be the date by

which all entities, other than governmental units holding prepetition claims, must file Proofs of

Claim, including requests for payment under section 503(b)(9) of the Bankruptcy Code, so that

such Proofs of Claim are actually received by the Debtors’ notice and claims agent, Stretto, unless

such person’s or entity’s claim falls within one of the exceptions set forth in this motion. Subject

                                                4
DOCS_LA:337315.2 57391/003
                Case 21-10457-LSS        Doc 182      Filed 04/19/21      Page 5 of 19




to these exceptions, the Claims Bar Date would apply to all claims against the Debtors that arose

or are deemed to have arisen prior to the Petition Date, including secured claims, unsecured priority

claims, unsecured non-priority claims, and rejection damage claims for executory contracts and

unexpired leases that have already been rejected by order of the Court in these Chapter 11 Cases;

provided that unless otherwise ordered by the Court, the bar date for filing claims arising from the

rejection of executory contracts and unexpired leases of the Debtors shall be the later of: (a) the

Claims Bar Date; (b) 5:00 p.m. prevailing Eastern Time on the date that is thirty days following

entry of an order approving the rejection of the applicable executory contract or unexpired lease

of the Debtors; and (c) any date that the Court may fix in the applicable order approving such

rejection (any such date, a “Rejection Damages Bar Date”).

III.    The Governmental Bar Date.

        12.      Section 502(b)(9) of the Bankruptcy Code provides, in relevant part, that “[a] claim

of a governmental unit shall be timely filed if it is filed before one hundred and eighty (180) days

after the date of the order for relief or such later time as the [Bankruptcy Rules] may provide . . . .”

11 U.S.C. § 502(b)(9). The Debtors, therefore, request that August 30, 2021, at 5:00 p.m.,

prevailing Eastern Time, be established as the Governmental Bar Date in these Chapter 11 Cases.

The Governmental Bar Date would apply to all governmental units holding claims against the

Debtor (whether secured, unsecured priority, or unsecured non-priority) that arose prior to the

Petition Date, including governmental units with claims against the Debtors for unpaid taxes,

whether such claims arise from prepetition tax years or periods or prepetition transactions to which

the Debtors were a party. All governmental units holding such claims against the Debtors would

be required to file Proofs of Claim so that such Proofs of Claim are actually received by the Clerk

of Court by the Governmental Bar Date.



                                                5
DOCS_LA:337315.2 57391/003
                  Case 21-10457-LSS              Doc 182        Filed 04/19/21        Page 6 of 19




IV.       Administrative Claims Bar Date.

          13.      Section 503(a) of the Bankruptcy Code provides that “[a]n entity may timely file a

request for payment of an administrative expense, or may tardily file such request if permitted by

the court for cause.” 11 U.S.C. § 503(a). The Debtors, therefore, request that June 15, 2021, at

5:00 p.m. prevailing Eastern Time, be established as the Administrative Claims Bar Date in these

Chapter 11 Cases. The Administrative Claims Bar Date will apply to all Administrative Claims

arising on or prior to May 31, 2021 (the “Administrative Claims Deadline”) (excluding claims for

fees and expenses of professionals retained in these proceedings).                          All claimants holding

Administrative Claims3 against the Debtors would be required to file with the Court on or before

the Administrative Claims Bar Date a request for payment of such Administrative Claim, and, if

desired, a notice of hearing on such Administrative Claim.

V.        Amended Schedules Bar Date.

          14.      In accordance with Local Rule 1009-2, in the event the Debtors file a previously

unfiled Schedule or amend or supplement their Schedules after having given notice of the Bar

Dates, the Debtors propose that with respect to holders of claims affected thereby, the Court

establish the later of: (a) the Claims Bar Date or the Governmental Bar Date, as applicable, to

such claims; and (b) 5:00 p.m. prevailing Eastern Time on the date that is twenty-one days from

the date on which the Debtors provide notice of the filing, amendment, or supplement to the

Schedules, as the deadline by which claimants holding such claims must file Proofs of Claim with

respect to such claims so that such Proofs of Claim are actually received by the Debtors (any such

date, an “Amended Schedules Bar Date”). Notice of the Amended Schedules Bar Date shall be



3     As inserted herein, “Administrative Claims” means those claims under section 503(b) and/or 507(a)(2), excluding
      those claims for (a) fees and expenses of professionals retained in these chapter 11 cases and (b) payables arising
      from postpetition goods and services provided to the Debtor in the ordinary course of business.


                                                        6
DOCS_LA:337315.2 57391/003
                Case 21-10457-LSS             Doc 182     Filed 04/19/21     Page 7 of 19




sent to each claimant holding a claim affected by any such filing, amendment, or supplement and

shall (a) describe the listing and treatment of such claim on the Schedules, including how such

treatment has changed, if applicable, and (b) indicate the Amended Schedules Bar Date for such

claim.

                Procedures for Filing Proofs of Claim and Administrative Claims

I.       Parties Required to File Proofs of Claim and Administrative Claims.

         15.     Except as otherwise set forth herein, the Debtors propose that the following entities

holding claims against the Debtors arising prior to the Petition Date be required to file Proofs of

Claim or requests for payment of Administrative Claims arising prior to the Administrative Claims

Deadline on or before the applicable Bar Date:

                 a.          any person or entity whose claim against the Debtors is not listed in
                             the applicable Debtors’ Schedules or is listed in such Schedules as
                             “contingent,” “unliquidated,” or “disputed” if such person or entity
                             desires to share in any distribution in these Chapter 11 Cases;

                 b.          any person or entity who believes that its claim is improperly
                             classified in the Schedules or is listed in an incorrect amount and
                             who desires to have its claim allowed in a different classification or
                             amount other than that identified in the Schedules;

                 c.          any person or entity who believes that its claim against the Debtors
                             is or may be an administrative expense that arises on or prior to the
                             Administrative Claims Deadline, excluding claims for fees and
                             expenses of professionals retained in these proceedings; and

                 d.          any entity who believes that its claim against the Debtors is or may
                             be entitled to priority under section 503(b)(9) of the Bankruptcy
                             Code.




                                                    7
DOCS_LA:337315.2 57391/003
                Case 21-10457-LSS              Doc 182    Filed 04/19/21     Page 8 of 19




II.     Parties Not Required to File Claims by the Claims Bar Date.

        16.      The Debtors propose that the following persons or entities whose claims otherwise

would be subject to the Claims Bar Date need not file Proofs of Claim or requests for payment of

Administrative Claims arising prior to the Administrative Claims Deadline:

                 a.          any person or entity who already has filed a signed Proof of Claim
                             against the respective Debtor(s) with the Clerk of the Court on a
                             form substantially similar to Official Form 410;

                 b.          any person or entity whose claim is listed on the Schedules if (i) the
                             claim is not scheduled as any of “disputed,” “contingent,” or
                             “unliquidated” and (ii) such person or entity agrees with the amount,
                             nature, and priority of the claim as set forth in the Schedules;

                 c.          any person or entity whose claim has previously been allowed by
                             order of the Court;

                 d.          any person or entity whose claim has been paid in full by the Debtors
                             pursuant to the Bankruptcy Code or in accordance with an order of
                             the Court;

                 e.          any person or entity whose claim is based on an equity interest in
                             the Debtors; provided that any holder of an equity interest who
                             wishes to assert a claim against the Debtors, including a claim
                             relating to such equity interest or the purchase or sale of such
                             interest, must file a proof of claim asserting such claim on or prior
                             to the Claims Bar Date pursuant to procedures set forth herein;

                 f.          the DIP Lender;

                 g.          any person or entity holding a claim for which a separate deadline
                             is fixed by this Court; and

                 h.          claims for fees and expenses of professionals retained in these
                             Chapter 11 Cases.

III.    Proof of Claim Form.

        17.      The Debtors have prepared, and ask that the Court approve, a form for filing a Proof

of Claim which, although based on Official Form 410, has been modified to allow creditors to

request payment for claims under section 503(b)(9) of the Bankruptcy Code substantially in the

form of Exhibit B attached hereto (the “Proof of Claim Form”). In addition, with the assistance

                                                    8
DOCS_LA:337315.2 57391/003
                Case 21-10457-LSS             Doc 182      Filed 04/19/21     Page 9 of 19




of Stretto, the Debtors propose to provide each of the creditors listed in the Debtors’ Schedules,

and, upon the amendment or supplement to the Debtors’ Schedules, each of the creditors affected

by such amendment or supplement, with a “personalized” Proof of Claim Form, which will

indicate how the Debtors have scheduled the creditor’s claim in the Schedules, including, (a) the

identity of the Debtor against which the creditor’s claim is scheduled; (b) the amount of the

scheduled claim, if any; (c) whether the claim is listed as contingent, unliquidated, or disputed;

and (d) whether the claim is listed as secured, unsecured priority, or unsecured non-priority.

IV.     Requirements for Preparing and Filing Proofs of Claim.

        18.      With respect to preparing and filing of a Proof of Claim, the Debtors propose that

each Proof of Claim be required to be consistent with the following:

                 a.          Contents. Each Proof of Claim must: (i) be written in English;
                             (ii) include a claim amount denominated in United States dollars;
                             (iii) conform substantially with Official Form 410; and (iv) be
                             signed by the claimant or by an authorized agent or legal
                             representative of the claimant.

                 b.          Section 503(b)(9) Claim. Any Proof of Claim asserting a claim
                             entitled to priority under section 503(b)(9) must also: (i) include the
                             value of the goods delivered to and received by the Debtors in the
                             twenty days prior to the Petition Date; (ii) attach any documentation
                             identifying the particular invoices for which the 503(b)(9) claim is
                             being asserted; and (iii) attach documentation of any reclamation
                             demand made to the Debtors under section 546(c) of the Bankruptcy
                             Code (if applicable).

                 c.          Supporting Documentation. Each Proof of Claim must include
                             supporting documentation in accordance with Bankruptcy Rules
                             3001(c) and (d). If, however, such documentation is voluminous,
                             such Proof of Claim may include a summary of such documentation
                             or an explanation as to why such documentation is not available;
                             provided that any creditor that receives such written consent shall
                             be required to transmit such writings to Debtors’ counsel upon
                             request no later than ten days from the date of such request.

                 d.          Identification of the Debtor Entity. Each Proof of Claim must
                             clearly identify the Debtor against which a claim is asserted,
                             including the individual Debtor’s case number. A Proof of Claim

                                                    9
DOCS_LA:337315.2 57391/003
               Case 21-10457-LSS             Doc 182      Filed 04/19/21     Page 10 of 19




                             filed under the joint administration case number or otherwise
                             without identifying a specific Debtor, will be deemed as filed only
                             against MobiTV, Inc.

                 e.          Claim Against Multiple Debtor Entities. Unless otherwise ordered
                             by the Court, each Proof of Claim must state a claim against only
                             one Debtor and clearly indicate the Debtor against which the claim
                             is asserted. To the extent more than one Debtor is listed on the Proof
                             of Claim, such claim may be treated as if filed only against the first-
                             listed Debtor.

                 d.          Timely Service. Each Proof of Claim must be filed, including
                             supporting documentation, so as to be actually received by Stretto
                             on or before the Claims Bar Date or the Governmental Bar Date (or,
                             where applicable, on or before any other bar date as set forth herein
                             or by order of the Court) either (1) electronically through the
                             interface available at https://cases.stretto.com/MobiTV or (2) by
                             first class, overnight U.S. mail, or by other hand delivery system at
                             the following address: MobiTV Claims Processing, c/o Stretto, 410
                             Exchange, Suite 100, Irvine, CA 92602.


                             Consequences of Failure to File a Proof of Claim

        19.      Pursuant to Bankruptcy Rule 3003(c)(2), upon a confirmed chapter 11 plan

becoming effective, the Debtors propose that any person or entity who is required, but fails, to file

a Proof of Claim or an Administrative Claim in accordance with the Bar Date Order on or before

the applicable Bar Date shall be prohibited from voting to accept or reject any plan filed in these

Chapter 11 Cases, participating in any distribution in these Chapter 11 Cases on account of such

claim, or receiving further notices regarding such claim—including with respect to claims

asserting priority pursuant to section 503(b)(9) of the Bankruptcy Code; provided that late-filed

proofs of claim shall be treated in accordance with section 726(a)(3) of the Bankruptcy Code.

                             Procedures for Providing Notice of the Bar Dates

        20.      The Debtors propose the following procedures for providing mailing and

publication notice of the Bar Dates.



                                                    10
DOCS_LA:337315.2 57391/003
               Case 21-10457-LSS             Doc 182     Filed 04/19/21      Page 11 of 19




I.      Mailing of Bar Date Notices.

        21.      Pursuant to Bankruptcy Rule 2002(a)(7), the Debtors propose to cause written

notice of the Bar Dates, substantially in the form of Exhibit C attached hereto

(the “Bar Date Notice”), and a Proof of Claim Form (collectively, the “Bar Date Package”) to be

mailed via first class mail, no later than three business days after entry of the Bar Date Order, to

the following entities:

                 a.          the U.S. Trustee;

                 b.          any counsel to an official committee appointed in these Chapter 11
                             Cases;

                 c.          all known creditors and other known holders of claims against the
                             Debtors, including all entities listed in the Schedules as holding
                             claims against the Debtors;

                 d.          all entities that have requested notice of the proceedings in these
                             Chapter 11 Cases pursuant to Bankruptcy Rule 2002 as of the date
                             of the Bar Date Order;

                 e.          all entities that have filed proofs of claim in these Chapter 11 Cases
                             as of the date of the Bar Date Order;

                 f.          all known non-Debtor equity and interest holders of the Debtors as
                             of the date the Bar Date Order is entered (whose Bar Date Package
                             shall not contain a Proof of Claim Form);

                 g.          all known entities who are party to executory contracts and
                             unexpired leases with the Debtors;

                 h.          all known entities who are party to litigation with the Debtors;

                 i.          all regulatory authorities that regulate the Debtors’ businesses,
                             including environmental and permitting authorities;

                 j.          the United States Environmental Protection Agency;

                 k.          the Office of the Attorney General for the State of Delaware;

                 l.          the office of the attorney general for each state in which the Debtors
                             maintain or conduct business;



                                                    11
DOCS_LA:337315.2 57391/003
                Case 21-10457-LSS             Doc 182       Filed 04/19/21       Page 12 of 19




                   m.        the District Director of the Internal Revenue Service for the District
                             of Delaware;

                   n.        all other taxing authorities for the jurisdictions in which the Debtors
                             maintain or conduct business; and

                   o.        the Securities and Exchange Commission.

          22.      The proposed Bar Date Notice notifies the parties of the Bar Dates and contains

information regarding who must file a Proof of Claim or Administrative Claim, the procedures for

filing a Proof of Claim or Administrative Claim, and the consequences of failure to timely file a

Proof of Claim or Administrative Claim. The Debtors request the Court approve the use of the

Bar Date Notice.

II.       Supplemental Mailings.

          23.      After the initial mailing of the Bar Date Package, the Debtors may, in their

discretion, make supplemental mailings of notices, including in the event that: (a) notices are

returned by the post office with forwarding addresses;4 (b) certain parties, acting on behalf of

parties in interest (e.g., banks and brokers with respect to equity or interest holders), decline to

pass along notices to these parties and instead return their names and addresses to the Debtors for

direct mailing; and (c) additional potential claimants become known as the result of the Bar Date

noticing process. In this regard, the Debtors request that the Court permit it to make supplemental

mailings of the Bar Date Package in these and similar circumstances at any time up to twenty-one

days in advance of the Bar Date, with any such mailings deemed timely and the Bar Date being

applicable to the recipient creditors.




4     However, if notices are returned as “return to sender” without a forwarding address, the Debtors respectfully
      request that they should not be required to mail additional notices to such entity or persons.


                                                     12
DOCS_LA:337315.2 57391/003
               Case 21-10457-LSS         Doc 182      Filed 04/19/21      Page 13 of 19




III.    Publication Notice.

        24.      In the interest of ensuring that all potential claimants receive adequate notice of the

Bar Dates, in addition to providing the Bar Date Notice to known creditors, the Debtors propose

to provide notice of the Bar Dates by publication. The Debtors propose to publish the Bar Date

Notice in accordance with Bankruptcy Rule 2002(l), modified for publication in substantially the

form of Exhibit D attached hereto (the “Publication Notice”), on one occasion in The New York

Times (National Edition) on or before a date at least twenty-one days before the Claims Bar Date.

                                            Basis for Relief

I.      Ample Authority Exists to Approve the Bar Dates and the Proposed Procedures for
        Filing Proofs of Claim and Administrative Claims in these Chapter 11 Cases.

        25.      Bankruptcy Rule 3003(c)(3) generally governs the filing of proofs of claim in a

chapter 11 case and provides, in relevant part, that “[t]he court shall fix and for cause shown may

extend the time within which proofs of claim or interest may be filed.”                Fed. R. Bankr.

P. 3003(c)(3). Although Bankruptcy Rule 2002(a)(7) generally provides that all parties in interest

must receive, at a minimum, twenty-one days’ notice of the time fixed for filing proofs of claim

pursuant to Bankruptcy Rule 3003(c), neither the Bankruptcy Code, the Bankruptcy Rules, nor the

Local Rules specify a time by which proofs of claim must be filed in chapter 11 cases (other than

section 502(b)(9) of the Bankruptcy Code relating to governmental units).

        26.      It is well recognized that the claims bar date plays an essential role in the twin goals

of bankruptcy—preserving a debtor’s going-concern value and maximizing property available to

satisfy creditors. See Bank of Am. Nat’l Trust & Sav. Assoc. v. 203 N. LaSalle St. P’ship, 526 U.S.

434, 453 (1999). The claims bar date allows the debtor and parties in interest to expeditiously

determine and evaluate the liabilities of the estate. The absence of such a deadline, in contrast,

would prolong creditor uncertainty, increase the costs and expenses incurred by debtor in


                                                13
DOCS_LA:337315.2 57391/003
               Case 21-10457-LSS       Doc 182      Filed 04/19/21     Page 14 of 19




connection with the claims reconciliation process, and delay or even derail the claims process, thus

undercutting one of the principal purposes of bankruptcy law—“secur[ing] within a limited period

the prompt and effectual administration and settlement of the debtor’s estate.” See Chemetron

Corp. v. Jones, 72 F.3d 341, 346 (3d Cir. 1995).

        27.      The procedures described herein provide creditors with ample notice and

opportunity and a clear process for filing Proofs of Claim and Administrative Claims and achieve

administrative and judicial efficiency.        Indeed, the proposed procedures will provide

comprehensive notice and clear instructions to creditors, on the one hand, and allow these

Chapter 11 Cases to move forward quickly with a minimum of administrative expense and delay,

on the other hand.

        28.      The Debtors’ proposed procedures provide clear instructions that will help avoid

confusion or uncertainty among creditors that might lead them to file unnecessary protective

Proofs of Claim or multiple Proofs of Claim that would cause expense and delay in the claims

process for all parties. The proposed procedures are designed to comply with the Bankruptcy Code

and provide the Debtors with flexibility in case of the need for supplemental bar dates or situations

in which a creditor’s claim status may change during these Chapter 11 Cases (such as in the event

of contract rejections). In addition, the procedures proposed for filing requests for payment of

Administrative Claims set forth herein are fair and reasonable.

II.     The Proposed Notice Procedures Are Reasonable and Appropriate.

        29.      Bankruptcy Rule 2002(a)(7) requires that the Debtors provide claimants at least

twenty-one (21) days’ notice by mail of the Bar Dates pursuant to Bankruptcy Rule 3003(c).

Additionally, Bankruptcy Rule 2002(l) provides that the Court may order notice by publication if

it finds that notice by mail is impractical or it is desirable to supplement other notice. Bankruptcy



                                              14
DOCS_LA:337315.2 57391/003
               Case 21-10457-LSS        Doc 182      Filed 04/19/21     Page 15 of 19




Rule 9008 also provides that the Court shall determine the form and manner of publication notice,

the newspapers used, and the frequency of publication.

        30.      In conjunction with setting deadlines to file Proofs of Claim, the Debtors must give

appropriate notice to interested parties. The Debtors propose to mail the Bar Date Notice to its

known creditors and, thus, must rely on publication to give notice to its unknown creditors. This

procedure is consistent with applicable case law and practice in this district. See, e.g., Mullane v.

Central Hanover Bank & Trust Co., 339 U.S. 306, 317 (1950); see also Chemetron, 72 F.3d at 346

(3d Cir. 1995). To determine the adequacy of notice given to a creditor, bankruptcy law

distinguishes between “known” and “unknown” creditors. Chemetron, 72 F.3d at 346. As the

Third Circuit explained in Chemetron, “[k]nown creditors must be provided with actual written

notice of a debtor’s bankruptcy filing and bar claims date. For unknown creditors, notification by

publication will generally suffice.” Id. (citations omitted). A “known” creditor is one whose

identity is either known or is “reasonably ascertainable by the debtor.” Id. (citing Tulsa Prof’l

Collection Serv., Inc. v. Pope, 485 U.S. 478, 490 (1988)). An “unknown” creditor is one whose

“interests are either conjectural or future or, although they could be discovered upon investigation,

do not in due course of business come to knowledge [of the debtor].” Id. (citing Mullane, 339 U.S.

at 317).

        31.      Where a creditor is known to the debtor, due process requires that the debtor must

take reasonable steps, such as direct mailing, to provide actual notice of the deadline for filing

proofs of claim. A creditor’s identity is “reasonably ascertainable” if that creditor can be identified

through “reasonably diligent efforts.” Mennonite Bd. of Missions v. Adams, 462 U.S. 791, 798 n.4

(1983). But this does not require the debtor to engage in “impracticable and extended searches . .




                                               15
DOCS_LA:337315.2 57391/003
               Case 21-10457-LSS              Doc 182       Filed 04/19/21         Page 16 of 19




. in the name of due process.” See Mullane, 339 U.S. at 317–18. Rather, the required search is

limited to a debtor’s “books and records.” See, e.g., Chemetron, 72 F.3d at 347.

        32.      In addition, requiring entities asserting claims pursuant to section 503(b)(9) of the

Bankruptcy Code to assert such claims by filing a Proof of Claim on or prior to the Claims Bar

Date will ensure that the Debtors have complete information regarding the nature, validity, and

amount of such section 503(b)(9) claims while affording parties asserting section 503(b)(9) claims

appropriate and adequate notice. Moreover, this approach facilitates a more cost-effective and

efficient claims process for such creditors and, by obviating the need for the Debtors to file a

response to individual administrative expense requests, helps conserve estate resources to the

benefit of the Debtors’ creditors.5

        33.      The Debtors submit that requiring parties to assert section 503(b)(9) claims by

proof of claim on or before the General Bar Date is justified and warranted under the circumstances

of these Chapter 11 Cases. Indeed, courts in this district routinely fix bar dates for filing claims

under section 503(b)(9) of the Bankruptcy Code. See, e.g., Maines Paper & Food Service, Inc.,

No. 20-11502 (KBO) (Bankr D. Del. July 9, 2020) (establishing claims bar date for claims asserted

pursuant to section 503(b)(9) of the Bankruptcy Code); In re True Religion Apparel, Inc.,

No. 17-11460 (CSS) (Bankr D. Del. Aug. 2, 2017) (same); In re Emerald Oil, Inc., No. 16-10704

(KG) (Bankr. D. Del. Mar. 22, 2016) (same); In re Horsehead Holding Corp., No. 16-10287 (CSS)




5   For the avoidance of doubt, parties asserting Administrative Claims under all other sub-parts of section 503(b) of
    the Bankruptcy Code must make separate requests for payment in accordance with section 503(a) of the
    Bankruptcy Code or as otherwise specified by the Bar Date Order or any other order of the Court or in any plan
    confirmed in these chapter 11 cases.


                                                      16
DOCS_LA:337315.2 57391/003
               Case 21-10457-LSS            Doc 182        Filed 04/19/21        Page 17 of 19




(Bankr. D. Del. Mar. 22, 2016) (same); In re Magnum Hunter Res. Corp., No. 15-12533 (KG)

(Bankr. D. Del. Jan. 11, 2016) (same).6

        34.      The Debtors submit that the relief requested herein provides for clear notice of the

Claims Bar Date (and other Bar Dates as set forth herein) in satisfaction of the requirements of the

Bankruptcy Rules and consistent with the underlying policies of the Bankruptcy Code.

Specifically, to the extent the Claims Bar Date is established, as proposed, as June 30, 2021, the

Debtor intend to (a) cause the Bar Date Notice to be mailed no later than three business days after

entry of the Bar Date Order, and (b) cause the Publication Notice to be published by a date that is

at least twenty-one days prior to the Claims Bar Date. Thus, by establishing the Claims Bar Date

in accordance with the provisions hereof, creditors will have more than forty (40) days’ notice of

the Claims Bar Date for filing Proofs of Claim, thereby satisfying Bankruptcy Rule 2002(a)(7).

        35.      In addition, in the event the Debtors amend or supplement the Schedules subsequent

to the date on which the Debtors serve the Bar Date Notice, the Debtors shall give notice of any

amendment or supplement to the holders of affected claims whereby such holders will have no

less than twenty-one days from the notice date to file Proofs of Claim with respect to their claims.

Moreover, unless otherwise ordered by the Court, and in the event the Debtors reject an executory

contract or unexpired lease, holders of claims arising from such rejection, if any, shall file claims

on account of such rejection by the later of: (a) the Claims Bar Date; (b) 5:00 p.m. prevailing

Eastern Time on the date that is thirty days following entry of an order approving the rejection of

any executory contract or unexpired lease of the Debtors; and (c) any date that the Court may fix

in the applicable order approving such rejection.



6   Because of the voluminous nature of the orders cited herein, such orders have not been attached to this motion.
    Copies of these orders are available upon request to the Debtors’ counsel.


                                                    17
DOCS_LA:337315.2 57391/003
               Case 21-10457-LSS        Doc 182       Filed 04/19/21    Page 18 of 19




        36.      The procedures and notice periods described herein afford creditors ample

opportunity to review the Schedules and file Proofs of Claim while, at the same time, ensuring that

the Debtor can achieve certainty with respect to its liabilities in a timely manner. In fact, the entry

of orders granting relief similar to that requested herein is routinely approved in large chapter 11

cases in this district. See, e.g., Maines Paper & Food Service, Inc., No. 20-11502 (KBO) (Bankr

D. Del. July 9, 2020) (approving a general bar date that provided for approximately 30 days’ notice

to creditors); In re True Religion Apparel, Inc., No. 17-11460 (CSS) (Bankr D. Del. Aug. 2, 2017)

(approving a general bar date that provided for approximately 40 days’ notice to creditors); In re

Aquion Energy, Inc., No. 17-10500 (KJC) (Bankr. D. Del. Aug. 16, 2017) (approving a general

bar date that provided for approximately 40 days’ notice to creditors); In re Horsehead Holding

Corp., No. 16-10287 (CSS) (Bankr. D. Del. Mar. 22, 2016) (approving a general bar date that

provided for approximately 28 days’ notice to creditors); In re Magnum Hunter Res. Corp., No.

15-12533 (KG) (Bankr. D. Del. Jan. 11, 2016) (approving a general bar date that provided for

approximately 42 days’ notice to creditors); In re GSE Envtl., Inc., No. 14-11126 (MFW) (Bankr.

D. Del. June 3, 2014) (approving a general bar date that provided for approximately 35 days’ notice

to creditors); In re FAH Liquidating Corp. f/k/a Fisker Automotive Holdings, Inc., No. 13-13087

(KG) (Bankr. D. Del. Dec. 30, 2013) (approving a general bar date that provided for approximately

28 days’ notice to creditors).

        37.      Accordingly, the Debtors respectfully submit that the Bar Dates and the form and

manner of providing notice thereof are appropriate in light of the circumstances, inure to the benefit

of all parties in interest, and should be approved.

                                               Notice

        38.      The Debtors have provided notice of this motion to: (a) the Office of the United

States Trustee and (b) counsel for the Official Committee of Unsecured Creditors. The Debtors
                                               18
DOCS_LA:337315.2 57391/003
               Case 21-10457-LSS        Doc 182     Filed 04/19/21    Page 19 of 19




submit that, in light of the requirements of Local Rule 2002-1(e), no other or further notice need

be given.

                                         No Prior Request

        39.      No prior request for the relief sought in this motion has been made to this or any

other court.

        WHEREFORE, the Debtor respectfully requests that the Court enter the Bar Date Order,

granting the relief requested herein and such other relief as the Court deems appropriate under the

circumstances.


 Dated: April 19, 2021                    PACHULSKI STANG ZIEHL & JONES LLP
        Wilmington, Delaware

                                          /s/ Mary F. Caloway
                                         Debra I. Grassgreen (admitted pro hac vice)
                                         Jason H. Rosell (admitted pro hac vice
                                         Mary F. Caloway (DE Bar No. 3059)
                                         919 North Market Street, 17th Floor
                                         P.O. Box 8705
                                         Wilmington, DE 19899 (Courier 19801)
                                         Telephone: 302-652-4100
                                         Facsimile: 302-652-4400
                                         E-mail: dgrassgreen@pszjlaw.com
                                                  jrosell@pszjlaw.com
                                                  mcaloway@pszjlaw.com

                                         Attorneys for the Debtors and Debtors in Possession




                                              19
DOCS_LA:337315.2 57391/003
